Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 1 of 15 PageID: 624



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     JOE PERRY,
                                          No. 1:19-cv-00167-NLH-KMW
                    Plaintiff,

           v.
                                          OPINION
     NATIONAL CREDIT UNION
     ADMINISTRATION, OCNAC #1
     FEDERAL C.U., and JOHN DOE 1-
     99,

                    Defendants.


 APPEARANCES:

 MONTELL FIGGINS
 17 Academy Street
 Suite 305
 NEWARK, NJ 07102

       Attorney for Plaintiff Joe Perry.

 JESSICA ROSE O'NEILL
 OFFICE OF THE U.S. ATTORNEY
 DISTRICT OF NEW JERSEY
 401 MARKET STREET
 4TH FLOOR
 P.O. BOX 2098
 CAMDEN, NJ 08101

 Attorney for Defendants National Credit Union Administration.

 JOEL I. FISHBEIN
 LITCHFIELD CAVO LLC
 1515 MARKET STREET
 SUITE 1220
 PHILADELPHIA, PA 19102

 Attorney for Defendant OCNAC #1 Federal C.U.
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 2 of 15 PageID: 625



 HILLMAN, District Judge

       This matter arises from the alleged failure of Defendants

 National Credit Union Administration (“NCUA”) and OCNAC #1

 Federal C.U. (“OCNAC”) to protect Plaintiff Joe Perry’s bank

 account from withdrawals from unauthorized individuals.

 Presently pending before the Court are motions to dismiss filed

 by both Defendants.     For the reasons explained below, the Court

 will grant both motions and dismiss Plaintiff’s complaint with

 prejudice.

                                 Background

       The Court has previously detailed the factual background of

 this action in its October 28, 2019 Opinion dismissing

 Plaintiff’s first amended complaint, and will only repeat it now

 to the extent necessary to address the present motion.

 Plaintiff alleges that on July 9, 2014, he opened two accounts

 with OCNAC by depositing the sum of $436,374.06.          (ECF No. 41 at

 ¶ 1).   On March 30, 2017, Plaintiff visited OCNAC’s offices,

 where he learned that there had been several unauthorized

 transfers from his accounts.       Id. at ¶ 3.    Plaintiff alleges

 that these transfers were initiated by his estranged wife

 without his permission, and that he disputed the transfers with

 OCNAC and filed a complaint with NCUA.        Id. at ¶¶ 3-6.

       After Plaintiff’s dispute and complaint were both denied,

 id. at ¶¶ 10-12, he filed his initial complaint in the Superior

                                      2
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 3 of 15 PageID: 626



 Court of New Jersey, Camden County on December 4, 2018.           After

 the action was removed to federal court by NUCA, Plaintiff filed

 the Amended Complaint on May 14, 2019.        (ECF No. 21).     The

 amended complaint asserted four claims against OCNAC and NCUA,

 which Defendants both moved to dismiss.        (ECF No. 22 and 25).

        In an Opinion and Order entered on October 28, 2019, the

 Court granted Defendants’ motions to dismiss.         (ECF No. 35 and

 36).    More specifically, it dismissed Plaintiff’s claims with

 prejudice, with the lone exception of his breach of contract

 claim against both Defendants.       The Court granted Plaintiff

 permission to file a second amended complaint as to his breach

 of contract claim only.      On December 2, 2019, Plaintiff then

 filed his Second Amended Complaint.        Despite the Court’s prior

 Order, that Complaint asserts three claims: (1) a claim for

 breach of contract against both defendants, (2) a claim for

 negligence against OCNAC, and (3) a claim for “violation of

 N.J.S.A.12A:4 and UCC Article 4” against OCNAC.          (ECF No. 41).

        Shortly after, both Defendants filed motions to dismiss

 these claims as well.     (ECF No. 44 and 45).      After Plaintiff

 filed a letter asserting that Defendants had failed to provide

 certain discovery material pursuant to their obligations under

 Federal Rule of Civil Procedure 26(a), Magistrate Judge Karen M.

 Williams issued an order requiring Defendants to produce those

 documents, and this Court issued an order administratively

                                      3
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 4 of 15 PageID: 627



 terminating the pending motions to give Plaintiff “sufficient

 time to review any material to be produced by Defendants.”           (ECF

 No. 51).     At some point during this time frame, OCNAC informed

 Plaintiff that some of the documents he requested, apparently

 including their copy of the original membership and account

 agreement entered into by Plaintiff and OCNAC, had been lost

 during an accidental flood three years earlier.          After further

 back and forth on this topic, Magistrate Judge Williams ordered

 OCNAC to “provide plaintiff with exemplars of any and all

 documents which establish the relationship between it and

 plaintiff as outlined in the Opinion.”        (ECF No. 58).

         After an April 29, 2020 conference call, Magistrate Judge

 Williams directed Defendants to refile their motions to dismiss.

 Defendants did so on June 12, 2020. (ECF No. 66 and 67).

 Plaintiff then filed a brief opposing the motion on July 13,

 (ECF No. 69), and Defendant OCNAC finally filed a letter in

 further support of their motion to dismiss on July 22, 2020.

 (ECF No. 70).

                                 Discussion

    I.     Subject Matter Jurisdiction

         Plaintiff filed this action against several defendants,

 including NCUA, which is a federal agency.         NCUA removed this

 action to this Court pursuant to 28 U.S.C. § 1442(a)(1). This



                                      4
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 5 of 15 PageID: 628



 Court exercises subject matter jurisdiction pursuant to that

 statute.

    II.   Standard for Motion to Dismiss

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).



                                      5
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 6 of 15 PageID: 629



       To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its



                                      6
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 7 of 15 PageID: 630



 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).    If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

    III. Analysis

       Plaintiff’s Second Amended Complaint asserts three claims:

 Count I for breach of contract, against all Defendants, and

 Counts II and III asserting negligence and “Violation of

 N.J.S.A.12A:4and UCC Article 4” against Defendant OCNAC only.

 The Court turns first to Counts II and III.




                                      7
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 8 of 15 PageID: 631



        A. Counts II and III Have Previously Been Dismissed With
           Prejudice.

        As Defendants note, Counts II and III are simply re-

 pleadings of claims that this Court has previously dismissed

 with prejudice — a point which Plaintiff has not attempted to

 dispute, as he has chosen not to mention or oppose OCNAC’s

 arguments for dismissal of these counts in his opposition brief.

 In the previous iteration of his complaint, Plaintiff asserted a

 claim for negligence against OCNAC.        The Court, in its October

 28, 2019 Opinion, found that, under New Jersey law, any action

 to enforce an obligation, duty, or right involving a negotiable

 instrument must be commenced within three years after the cause

 of action accrues.     (ECF No. 35 at 20) (citing N.J.S.A. § 12A:4-

 111).    Therefore, it held that “to the extent Plaintiff’s

 negligence claim is governed by the UCC, it must be dismissed.”

 Id. at 21.    And, in its accompanying October 28 Order, the Court

 explicitly stated that this negligence claim was dismissed with

 prejudice, and granted Plaintiff twenty days to “file a second

 amended complaint consistent with this Order and the related

 Opinion – only as to the breach of contract claim.”          (ECF No.

 36).

        Count II, which explicitly asserts a negligence claim based

 on the same facts and theory, therefore must be dismissed.

 Although Count III does not explicitly label itself as a


                                      8
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 9 of 15 PageID: 632



 negligence claim, it asserts only violations of “N.J.S.A. 12A:4

 and UCC Article 4” under a similar theory: that OCNAC “fail[ed]

 to exercise ordinary care” in regards to Plaintiff’s account.

 First, the Court notes that, despite its unequivocal order that

 Plaintiff had leave only to file an amended complaint as to his

 breach of contract claim, Count III is clearly an attempt to

 plead his way around the fact that the Court had already

 dismissed this claim with prejudice.        Second, Plaintiff’s

 claims, even if not labeled negligence claims, necessarily fail

 again for the exact same reason: under New Jersey law, any

 action to “to enforce an obligation, duty, or right” under

 “N.J.S.A.12A:4 and UCC Article 4” must be brought within three

 years.   N.J.S.A. § 12A:4-111.      As the Court found in its

 previous Opinion, Plaintiff did not commence this action until

 more than three years after his cause of action accrued, and his

 claims are barred.

       B. Plaintiff’s Breach of Contract Claims Must be Dismissed.

       Pursuant to the Court’s October 28, 2019 Order, Plaintiff

 has attempted to replead his breach of contract claims against

 both Defendants.     Unsurprisingly, both Defendants have again

 moved to dismiss those claims.       Defendant NCUA argues that the

 Court lacks jurisdiction over the claim asserted against them,

 and both parties argue that Plaintiff has failed to state a

 claim under Federal Rule of Civil Procedure 12(b)(6).

                                      9
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 10 of 15 PageID: 633



             i. The Court Lacks Jurisdiction to Hear Plaintiff’s
                Breach of Contract Claim Against Defendant NCUA.

       Defendant NCUA first asserts that the Court lacks

 jurisdiction to hear the breach of contract claim asserted

 against it.    “Under the Tucker Act, the Court of Federal Claims

 has exclusive jurisdiction over non-tort claims against the

 Government for greater than $10,000.”         Marquis v. Farm Serv.

 Agency, No. 14-6715, 2017 U.S. Dist. LEXIS 15849, *6 (D.N.J.

 Feb. 2, 2017) (quoting Clinton v. Goldsmith, 526 U.S. 529, 539

 n.13, 119 S. Ct. 1538, 143 L. Ed. 2d 720 (1999)); 28 U.S.C.

 §1346(a).

       In its earlier Opinion, the Court noted that Plaintiff had

 failed to plead any allegations regarding damages, and

 instructed him to “clearly identify the amount in damages he

 seeks so that this Court may determine whether it has proper

 jurisdiction to hear this claim.”         (ECF No. 35 at 23 n.7).     The

 Opinion further explained that if Plaintiff’s alleged damages

 exceeded $10,000, “this Court lacks jurisdiction to hear

 Plaintiff’s breach of contract claim against NCUA.”           Id. (citing

 28 U.S.C. §1346(a)).      Plaintiff’s Second Amended Complaint

 pleads that he has “suffered damages in excess of $65,000.00 due

 to Defendants’ breach of contract.”         (ECF No. 41 at ¶ 34).

 Accordingly, this Court lacks jurisdiction to hear his breach of

 contract claim against NCUA, and the claim must be dismissed.


                                      10
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 11 of 15 PageID: 634



             ii.   Plaintiff Has Failed to Sufficiently Plead a
                   Breach of Contract Claim Against Defendant OCNAC.

       The Court next turns to Plaintiff’s breach of contract

 claim against Defendant OCNAC, which OCNAC has moved to dismiss

 for failure to state a claim.       In his Amended Complaint,

 Plaintiff had pled that “Defendants breached their contractual

 obligation to make their best efforts to protect the assets of

 Mr. Perry from being withdrawn by unauthorized individuals.”

 (ECF No. 21 at ¶ 29).      This Court, noting that Plaintiff had

 entirely “fail[ed] to plead what contract required Defendants to

 perform such actions, and when any alleged breach occurred,”

 dismissed his claim and granted him leave to file a second

 amended complaint to properly plead breach of contract.

 Plaintiff’s breach of contract claim as pled in the Second

 Amended Complaint, while an improvement on the previous

 iteration, yet again fails to sufficiently state a claim.

       The Second Amended Complaint, admittedly, does provide more

 detail regarding the breach of contract claim; he makes explicit

 that his claim is intended to focus on OCNAC’s “fail[ure] to

 verify signatures and personal security features that would have

 prevented Mr. Perry’s account from being compromised” and

 accessed by individuals other than Plaintiff.          (ECF No. 41 at ¶¶

 25-28).    And, unlike his previous complaint, Plaintiff here has,

 vaguely, identified the contract he claims was breached: “a


                                      11
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 12 of 15 PageID: 635



 written account agreement” entered into by Plaintiff and OCNAC

 on the day he opened his accounts.          Id. at ¶ 22.   However, that

 is where the additional details and allegations end.           Plaintiff

 yet again fails to plead any further factual allegations to

 support his claim that OCNAC had the contractual duties he

 accuses them of having breached.          Plaintiff points to no

 contractual provision, quotes no contractual language, and

 entirely fails to sufficiently plead that any contractual

 requirement was breached.

        Plaintiff’s opposition brief similarly fails to save his

 breach of contract claim.       In fact, the Court notes that

 Plaintiff himself admits that “neither Plaintiff nor OCNAC can

 point to a specific breach of the contractual relationship

 between OCNAC and Plaintiff.”       Id. at 10.     Beyond appearing to

 concede that he has no basis for alleging breach of the “written

 account agreement,” Plaintiff’s opposition brief only makes one

 argument relevant to supporting the claim he pled in the Second

 Amended Complaint: he appears to argue that this lack of factual

 allegations regarding the contract should not be held against

 him, because “neither Plaintiff nor Defendant has Plaintiff’s

 actual membership and account agreement to determine what

 liability and contractual duties are applied.”          (ECF No. 69 at

 14).



                                      12
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 13 of 15 PageID: 636



       Plaintiff fails to persuasively explain how the fact that

 neither party has the contract in question should serve to save

 a claim that is entirely deficient in necessary factual

 allegations — especially in an action in which the discovery

 process is already underway.       As OCNAC has explained in multiple

 filings in this proceeding, an accidental flood that occurred

 three years prior to Plaintiff’s filing of this action caused

 the loss of certain documents, apparently including their copy

 of Plaintiff’s membership and account agreement.           In light of

 this, Magistrate Judge Karen M. Williams issued a Discovery

 Order on March 23, 2020 directing OCNAC to “provide plaintiff

 with exemplars of any and all documents which establish the

 relationship between it and plaintiff.”          (ECF No. 58).

 Plaintiff, in his opposition papers, openly concedes that he was

 provided an exemplar of the membership and account agreement

 that he alleges is the basis for his breach of contract claim,

 and that the “exemplar membership         and   account   agreement   is

 void and silent on its liability and contractual duty.”           (ECF

 No. 69 at 14).

       The Court finds that this must be the end of the matter.

 Plaintiff has failed to sufficiently state a claim for breach of

 contract in his complaint.       He cannot attempt to sustain such a

 claim based on the proposition that a contract that apparently

 no longer exists and can no longer be accessed by the parties

                                      13
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 14 of 15 PageID: 637



 might have had different provisions that might have imposed

 contractual duties on OCNAC that would support a breach of

 contract claim.

       Having conceded the lack of a contractual provision

 supporting his claim, and likely aware that the argument above

 was insufficient to save that claim for dismissal, Plaintiff’s

 opposition brief puts forward a number of other futile

 arguments.    For the first time, Plaintiff argues that OCNAC

 breached a contractual duty to protect his records from damage,

 that OCNAC violated the Graham-Leach Bliley Act, and that OCNAC

 violated an alleged implied contract between the parties,

 separate from the written agreement relied upon in the Second

 Amended Complaint.      However, these claims, on their face, do not

 relate to Plaintiff’s claim that OCNAC breached his “written

 account agreement” as alleged in the Second Amended Complaint;

 instead, they serve as entirely new claims and new bases for

 OCNAC’s liability.      A plaintiff may not amend his complaint

 through arguments made for the first time in a brief.           Hall v.

 Revolt Media & TV, LLC, No. 17-2217 (JMV) (MF), 2018 WL 3201795,

 at *3 (D.N.J. 2018) (citing Com. Of Pa. ex rel. Zimmerman v.

 PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)).

       Plaintiff had the opportunity to plead most of these

 allegations in any of the three complaints that he has filed in

 this action, and to the extent that he could not, Plaintiff

                                      14
Case 1:19-cv-00167-NLH-KMW Document 71 Filed 01/21/21 Page 15 of 15 PageID: 638



 could have requested leave to amend his complaint again to

 include such additional claims.        Plaintiff did not do so, and

 may not now attempt to supplement his complaint, the third he

 has filed in this action, with new bases for liability asserted

 for the first time in a brief opposing a motion to dismiss.

 Given Plaintiff’s own concessions described above, and the

 multiple opportunities Plaintiff has had to sufficiently plead

 his breach of contract claim, the Court will dismiss Plaintiff’s

 complaint with prejudice.

                                 Conclusion

       For the reasons expressed above, Defendants’ Motions to

 Dismiss (ECF No. 66 and 67) will be granted with prejudice.

       An appropriate Order will be entered.



 Date:   January 21, 2020                     /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      15
